DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021, 7/11/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 15, the limitation of “the gate,” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2019/0067121) in view of Doczy (US 2006/0160342).
Regarding claim 1, Chiang discloses, in at least figures 1A-1I-2, and related text, a method comprising: 
etching a dummy gate (180, [28]) of a transistor to remove the dummy gate (180, [28]) and form a first opening (230, [38]); 
etching to remove first nanostructures (110’, [19], [44]) and to extend the first opening (230, [38]), thereby exposing second nanostructures (120’, [19], [44]. [45]) of the transistor; 
depositing a first dielectric layer (260, [47]) in the first opening (230, [38]), the first dielectric layer (260, [47]) surrounding the second nanostructures (120’, [19], [44]. [45]); 
depositing a first work function layer in the first opening (230, [38]), the first work function layer (270, [48]-[49], [53]) surrounding the second nanostructures (120’, [19], [44]. [45]) and the first dielectric layer (260, [47]); 
depositing a glue layer (280, [48]-[49], [53]) in the first opening (230, [38]), the glue layer (280, [48]-[49], [53]) surrounding the second nanostructures (120’, [19], [44]. [45]); and 
the metal (290, [48]-[49], [53]) filling the first opening (230, [38]).
Chiang does not explicitly disclose submerging the first opening in an electro-chemical plating solution to plate a metal into the first opening.
Doczy teaches, in at least figures 7-9 and related text, the method comprising submerging the first opening (113, [28]) in an electro-chemical plating solution ([34]) to plate a metal into the first opening (113, [28]), for the purpose of providing alternate ways to form replacement metal gate electrodes on high-k dielectrics to reduce gate leakage ([2]-[4]).
Chiang and Doczy are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang with the specified features of Doczy because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chiang to have the submerging the first opening in an electro-chemical plating solution to plate a metal into the first opening, as taught by Doczy, for the purpose of providing alternate ways to form replacement metal gate electrodes on high-k dielectrics to reduce gate leakage ([2]-[4], Doczy).
Regarding claim 4, Chiang in view of Doczy discloses the method of claim 1 as described above.
Chiang further discloses, in at least figures 1A-1I-2, and related text, planarizing the metal filling (290, [48]-[49], [53]), the glue layer (280, [48]-[49], [53]), the first work function metal (270, [48]-[49], [53]), and the first dielectric layer (260, [47]) to level upper surfaces of the metal filling (290, [48]-[49], [53]), the glue layer (280, [48]-[49], [53]), the first work function metal (270, [48]-[49], [53]), and the first dielectric layer (260, [47]) with each other.
Regarding claim 5, Chiang in view of Doczy discloses the method of claim 1 as described above.
Chiang further discloses, in at least figures 1A-1I-2, and related text, prior to depositing the first dielectric layer (260, [47]) in the first opening (230, [38]), depositing an interfacial layer (250, [46]) in the first opening (230, [38]), the interfacial layer (250, [46]) surrounding the second nanostructures (120’, [19], [44]. [45]).
Regarding claim 6, Chiang in view of Doczy discloses the method of claim 1 as described above.
Doczy further teaches, in at least figures 7-9 and related text, depositing the metal using a bottom up process ([34]), for the purpose of providing alternate ways to form replacement metal gate electrodes on high-k dielectrics to reduce gate leakage ([2]-[4]).
Regarding claim 7, Chiang in view of Doczy discloses the method of claim 1 as described above.
Chiang further discloses, in at least figures 1A-1I-2, and related text, filling a space vertically between the second nanostructures (120’, [19], [44]. [45]).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2019/0067121) in view of Doczy (US 2006/0160342), and further in view of Zhou (US 2011/0162969).
Regarding claim 2, Chiang in view of Doczy discloses the method of claim 1 as described above.
Doczy further teaches, in at least figures 7-9 and related text, the electro-chemical plating solution ([34]) comprises metal ions ([34]) or metal salts and accelerators ([34]), for the purpose of providing alternate ways to form replacement metal gate electrodes on high-k dielectrics to reduce gate leakage ([2]-[4]).
Chiang in view of Doczy does not explicitly disclose the electro-chemical plating solution comprises a reduce and suppressors.
Zhou teaches, in at least paragraph ([5]), the method comprising the electro-chemical plating solution comprises a reduce and suppressors, for the purpose of determining electrochemical activity of degradation products in an electroplating solution ([26]).
Chiang, Doczy, and Zhou are analogous art because they all are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang in view of Doczy with the specified features of Zhou because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chiang in view of Doczy to have the electro-chemical plating solution comprises a reduce and suppressors, as taught by Zhou, for the purpose of determining electrochemical activity of degradation products in an electroplating solution ([26], Zhou).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2019/0067121) in view of Doczy (US 2006/0160342), and further in view of Lilak (US 2020/0098756).
Regarding claim 8, Chiang in view of Doczy discloses the method of claim 1 as described above.
Chiang in view of Doczy does not explicitly disclose the first work function layer around a first one of the second nanostructures merges with the first work function layer around a second one of the second nanostructures.
Lilak teaches, in at least figure 2B and related text, the method comprising the first work function layer (145, [44]) around a first one of the second nanostructures (132a, [40]) merges with the first work function layer (145, [44]) around a second one of the second nanostructures (132a, [40]), for the purpose of reducing the horizontal component of lattice strain by reducing or eliminating the contact area of the work function layer ([44]).
Chiang, Doczy, and Lilak are analogous art because they all are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang in view of Doczy with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chiang in view of Doczy to have the first work function layer around a first one of the second nanostructures merging with the first work function layer around a second one of the second nanostructures, as taught by Lilak, for the purpose of reducing the horizontal component of lattice strain by reducing or eliminating the contact area of the work function layer ([44], Lilak).
Claim(s) 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2019/0067121) in view of Doczy (US 2006/0160342), and further in view of Zhou (US 2011/0162969).
Regarding claim 15, Chiang discloses, in at least figures 1A-1I-2, 2A-2B, and related text, a method comprising: 
forming a first nano field effect transistor (nano-FET) gate structure, the forming comprising: 
forming multiple nanostructure channel regions  (120A, [41]), 
depositing a gate dielectric layer (260, [47]) surrounding the multiple nanostructure channel regions (120A, [40], [41]), 
depositing a gate work function layer (270, [48]-[49], [53]) surrounding the gate dielectric layer (260, [47]), and 
depositing a gate fill (290, [48]-[49], [53]) surrounding the gate work function layer (270, [48]-[49], [53]); and 
forming a first epitaxial source/drain region (left 210, [34]) and a second epitaxial source/drain region (right 210, [34]) disposed on either side of the first nano-FET gate structure, wherein the multiple nanostructure channel regions (120A, [40], [41], [79]) extend from the first source/drain region(left 210, [34]) to the second source/drain region (right 210, [34]).
Chiang does not explicitly disclose providing a plating solution in an opening corresponding to the gate fill, providing accelerators and suppressors in the plating solution, and reducing a metal from the plating solution to deposit the metal at a bottom of the opening.
Doczy teaches, in at least figures 7-9 and related text, the method comprising a plating solution in an opening (113, [28]) corresponding to the gate fill, providing accelerators in the plating solution ([34]), and reducing a metal from the plating solution to deposit the metal at a bottom of the opening (113, [28]) ([34]), for the purpose of providing alternate ways to form replacement metal gate electrodes on high-k dielectrics to reduce gate leakage ([2]-[4]).
Zhou teaches, in at least paragraph ([5]), the method comprising providing suppressors in the plating solution ([5]), for the purpose of determining electrochemical activity of degradation products in an electroplating solution ([26]).
Chiang, Doczy, and Zhou are analogous art because they all are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang with the specified features of Doczy and Zhou because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chiang to have the providing a plating solution in an opening corresponding to the gate fill, providing accelerators in the plating solution, and reducing a metal from the plating solution to deposit the metal at a bottom of the opening, as taught by Doczy and providing suppressors in the plating solution, as taught by Zhou,  for the purpose of providing alternate ways to form replacement metal gate electrodes on high-k dielectrics to reduce gate leakage ([2]-[4], Doczy) and determining electrochemical activity of degradation products in an electroplating solution ([26], Zhou).
Regarding claim 18, Chiang in view of Doczy and Zhou discloses the method of claim 15 as described above.
Doczy further teaches, in at least figures 7-9 and related text, the metal comprises tungsten, cobalt ([34]), or nickel ([34]), for the purpose of providing alternate ways to form replacement metal gate electrodes on high-k dielectrics to reduce gate leakage ([2]-[4]).
Regarding claim 20, Chiang in view of Doczy and Zhou discloses the method of claim 15 as described above.
Chiang further discloses, in at least figures 1A-1I-2, 2A-2B, and related text, the gate work function layer (270, [48]-[49], [51], [53]) comprises a p- metal work function tuning layer ([51]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 3 that recite “the suppressors are more densely distributed at the sidewalls of the first opening than at the bottom of the first opening during plating the metal” in combination with other elements of the base claims 1-2 and 3.
Claims 9-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9 that recite “the electroless plating process plating the conductive fill at a bottom of the opening at a plating rate which is 10 to 25 times greater than at sides of the opening” in combination with other elements of the base claims 9.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 16 that recite “the gate fill comprises an oxidation of the suppressor or an oxidation of the accelerator, and wherein the gate fill is free of fluorine” in combination with other elements of the base claims 15 and 16.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 17 that recite “the gate fill comprises an oxide of the first metal or a byproduct of a reducing agent” in combination with other elements of the base claims 15 and 17.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 19 that recite “a height to width ratio of the gate fill is between 10:1 and 20:1 in a cross-section through the first epitaxial source/drain region and the second epitaxial source/drain region” in combination with other elements of the base claims 15 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811